Citation Nr: 0403867	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  99-11 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a headache 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 17, 1965 to 
December 8, 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which declined to reopen claims for 
service connection for a schizoid personality and a headache 
disorder, and denied a claim of entitlement to service 
connection for schizophrenia.  The Board remanded the claims 
to the RO in March 2001 and July 2003.  In October 2003, the 
veteran testified via video-conference hearing before C.W. 
Symanski who was designated by the Chairman to conduct the 
hearing and who is the Veterans Law Judge responsible for 
making a final determination in this case.  38 U.S.C.A. 
§ 7102(b) (West 2002).  


FINDINGS OF FACT

1.  In an unappealed September 1968 rating decision, the RO 
denied a claim for service connection for a nervous condition 
on the basis that the veteran held a diagnosis of 
developmental schizoid personality which was not a disease or 
disability under the law.

2.  Additional evidence submitted since the RO's September 
1968 decision is new and material as it includes competent 
opinion that the veteran's current diagnosis of 
schizoaffective disorder was first manifested in service.

3.  Schizo-affective disorder, depressive type, was first 
manifested in service.


CONCLUSIONS OF LAW

1.  The RO's September 1968 decision denying service 
connection for a nervous disorder is final.  38 U.S.C. 
§ 4005(b)(1) (West 1964).

2.  The evidence added to the record subsequent to the RO's 
September 1968 decision is new and material evidence; 
therefore, the claim is reopened.  38 U.S.C.A. §§ 1110, 1112, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.306, 3.156 (2003).

3.  Schizo-affective disorder, depressive-type, was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1111 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1968, the RO denied a claim of entitlement to 
service connection for a nervous disorder.  The veteran was 
provided notice of this decision the next month, but he did 
not file a timely appeal.  See 38 U.S.C. § 4005(b)(1) (West 
1964) (a Notice of Disagreement (NOD) shall be filed within 
1-year from the date of mailing of the initial 
determination).  An unappealed determination of the agency of 
original jurisdiction is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2003).  
The Board, therefore, agrees with the RO that the new and 
material standard applies to this case.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  However, if the claimant 
can thereafter present new and material evidence, then the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2003); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  The claimant bears the burden to present 
and support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  In deciding claims on the merits, the Board will 
resolve reasonable doubt of material fact in favor of the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  The benefit of 
the doubt rule, however, does not apply to a new and material 
evidence analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
VA's General Counsel has recently issued a Precedent Opinion 
in VAOGCPREC 3-2003 (July 15, 2003) wherein it was held that 
38 U.S.C.A. § 1111 dictates that VA holds the burden of 
proving by clear and unmistakable evidence that both (1) the 
veteran's disease or injury pre-existed service and (2) that 
such disease or injury was not aggravated by service.  



VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

For purposes of reopening a claim, the claimant only need to 
submit evidence which is new and material regarding the 
basis, or issue at hand, for the previous final denial.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (determining 
the issue at hand for the purposes of reopening a finally 
denied claim depends on what evidence was before the 
adjudicator when the final decision was made and the reasons 
that were given for the denial of the claim).  In the RO's 
September 1968 rating decision, the claim for service 
connection for a nervous condition was denied on the basis 
that the veteran held a diagnosis of developmental schizoid 
personality which was not a disease or disability under the 
law.  In the current appeal, a diagnosis of a current 
psychiatric disability would be sufficient to reopen the 
claim.

Evidence before the RO in September 1968 included the 
veteran's service medical records which did not note the 
existence of a psychiatric disorder on his April 1965 
enlistment examination.  On June 17, 1965, he was referred 
for neuropsychiatric evaluation and examination due to 
symptoms of auditory and visual hallucinations which he 
reported began three weeks prior to his entrance into service 
following a strike to the head.  An initial neuropsychiatric 
evaluation on June 18, 1965, which 


noted that the veteran was tearful, depressed, withdrawn, 
phobic and disorganized with hallucinations, insomnia and 
nightmares, resulted in a diagnosis of acute, 
undifferentiated type schizophrenia.  

A more extensive examination at the U.S. Naval Hospital in 
San Diego, California elicited further history that the 
veteran considered himself a gentle, non-aggressive person 
who impulsively joined the Marine Corps to learn a trade.  He 
began to have troubles when realizing he was being trained to 
become a "killer" in basic training.  His sleep became 
disturbed by frightening dreams of people yelling and 
screaming at him.  His pre-service history was described by 
examiners as revealing a lifelong borderline adjustment.  
Following an adequate period of observation and treatment, a 
conference of staff psychiatrists determined that the veteran 
demonstrated long-standing evidence of pathologic emotional 
immaturity diagnosed as a schizoid personality, and that he 
did not suffer from a disability as the result of an incident 
of service or was aggravated thereby. 

Evidence of record since the RO's September 1968 decision 
includes the veteran's VA clinical records which reflect 
diagnoses of major depressive episode and major depression 
with psychotic features many years following his separation 
from service.  A September 1998 VA examination indicates a 
diagnosis of paranoid schizophrenia.  There is also an April 
2002 VA mental disorders examination which is based upon 
review of the available in-service and post-service medical 
records as well as observations from the veteran's wife who 
knew him prior to his entrance into service.  This 
examination resulted in the following opinion in this claim:

The veteran gives a history of 
neuropsychiatric problems prior to his being 
hospitalized in the military.  However, 
reports from the 60's, suggest that the 
veteran had some emotional problems prior to 
entering the service although apparently he 
did not become reportedly psychotic until 
shortly after entering the service.  I would 
suggest that perhaps this veteran had some 
prodromal symptoms prior to entering the 
military, but that his psychotic illness 
became manifested under the stressors of 
military life.  Since that time, the veteran 
has had periods of 


being able to go without treatment and had 
been able to maintain employment for over 30 
years until last year when he took long-term 
disability retirement.

Although this diagnosis differs from the 
previous diagnosis of schizophrenia made by 
Dr. Mason, it is felt that this essentially 
fits within the same diagnostic category of 
schizophrenia and other psychotic disorders.  
Note is made in his electronic chart that he 
was diagnosed as having a psychotic depression 
by one psychiatrist, who followed him.  The 
diagnosis was then changed to schizophrenia by 
the last psychiatrist to follow him.  This 
again would be in keeping with the schizo-
affective disorder with the veteran showing 
more affective disturbances at one point in 
time and more bizarre disturbances at another 
point in time.

As indicated above, the September 1968 RO decision denied the 
claim for service connection for a nervous disorder on the 
basis that the veteran manifested a personality disorder 
which was not subject to service connection.  In connection 
with the current appeal, the veteran has produced competent 
medical evidence of a currently diagnosed psychiatric 
disorder.  This evidence is clearly new and material to the 
issue at hand, and is so significant as to warrant a 
reopening of his claim.  38 C.F.R. § 3.156(a) (2003).

The Board also finds that, upon review of the entire record, 
that the veteran's currently diagnosed depressive type 
schizo-affective disorder was first manifested in service.  
This finding is based upon opinion from an April 2002 VA 
mental disorders examination which, based upon review of the 
available in-service, post-service medical records and lay 
observations of the veteran pre-service behavior, opined that 
the veteran's schizo-affective disorder was first manifested 
in service.  In so holding, the Board notes that the veteran 
must be presumed to have entered service in sound condition 
as there was no notation of a psychiatric disability upon his 
induction into service.  38 U.S.C.A. § 38 U.S.C.A. § 1111 
(West 2002); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  
The VA opinion that the veteran "perhaps" had some 
"prodromal symptoms" prior to entering the military clearly 
does not 


meet the standard of clear and unmistakable evidence of a 
pre-existing psychiatric disorder.  The claim for service 
connection for a psychiatric disorder, therefore, is granted.


ORDER

New and material evidence having been presented, the claim 
for service connection for a nervous disorder is reopened.

The claim for service connection for schizoaffective 
disorder, depressive type, is granted.


REMAND

With respect to the claim based on headaches, it is noted 
that a Social Security Administration (SSA) disability 
decision, dated September 2002, references additional medical 
evidence not currently associated with the claims folder.  
The RO must obtain all medical and legal documents pertaining 
to the veteran's award of disability benefits from SSA prior 
to any further adjudication.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should also clarify whether the 
veteran was awarded disability retirement benefits from the 
Federal Reserve Bank in New Orleans, Louisiana.  On remand, 
the RO should ensure that the veteran is afforded a de novo 
review of whether new and material evidence has been 
presented to reopen a claim for service connection for a 
headache disorder.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should obtain all medical and 
legal documents pertaining to his award of 
disability benefits from SSA in 2002.

2.  The RO should clarify whether the 
veteran was awarded disability retirement 
benefits from the Federal Reserve Bank in 
New Orleans, Louisiana and, if so, whether 
any records are available from his 
application.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.

4.  Upon completion of the above, the RO 
should conduct a de novo review of the claim 
of whether new and material evidence has 
been presented to reopen a claim for service 
connection for a headache disorder.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



